DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-5 of prior U.S. Patent No. 11,003,732. This is a statutory double patenting rejection.

With respect to claim 1:
Application - 17/225,607
Patent – 11,003,732
1. A method for synchronizing, in a browser state of a web browser application, automatically-generated content and user-generated content to statistically poison analytics of computer network traffic including data associated with the synchronized browser state, the method comprising:
1. A method for synchronizing, in a browser state of a web browser application, automatically-generated content and user-generated content to statistically poison analytics of computer network traffic including data associated with the synchronized browser state, the method comprising:
retrieving, by a controller application executing on a first computing device, from a profile database, profile content;
retrieving, by a controller application executing on a first computing device, from a profile database, profile content;
receiving, by a first browser application executing on the first computing device, from the controller application, a first request including automatically-generated content based on the retrieved profile content;
receiving, by a first browser application executing on the first computing device, from the controller application, a first request including automatically-generated content based on the retrieved profile content;
transmitting, by the first browser application, a first network request, the network request including the automatically-generated content;
transmitting, by the first browser application, a first network request, the network request including the automatically-generated content;
synchronizing, by a second browser application executing on the first computing device, a browser state of the second browser application with a browser state of the first browser application;
synchronizing, by a second browser application executing on the first computing device, a browser state of the second browser application with a browser state of the first browser application;
receiving, by the second browser application, a second request including user-generated content;
receiving, by the second browser application, a second request including user-generated content;
and transmitting, by the second browser application, a second network request including the user-generated content and data from the synchronized browser state.
and transmitting, by the second browser application, a second network request including the user-generated content and data from the synchronized browser state.


With respect to Claim 1, the claim is identical to the parent case as shown in the above table and is therefore rejected under 35 USC 101.
With respect to Claim 2, the claim corresponds to claim 2 of the parent case.
With respect to Claim 3, the claim corresponds to claim 3 of the parent case.
With respect to Claim 4, the claim corresponds to claim 4 of the parent case.
With respect to Claim 5, the claim corresponds to claim 5 of the parent case.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a transitory signal.
Regarding Claim 6, the claimed “computer-readable medium” is rejected under 35 USC 101 as the broadest reasonable interpretation of the claimed storage medium encompasses non-statutory embodiments such as a signal or carrier wave. See In re Nuijten (500 f.3d 1346). 
Evidence for the interpretation of the storage medium being a carrier wave is found in the specification in ¶ [0078]: 
[0078] Each such computer program may be implemented in a computer program product tangibly embodied in a machine-readable storage device for execution by a computer processor. Method steps of the invention may be performed by a computer processor executing a program tangibly embodied on a computer-readable medium to perform functions of the invention by operating on input and generating output. Suitable processors include, by way of example, both general and special purpose microprocessors. Generally, the processor receives instructions and data from a read- only memory and/or a random access memory. Storage devices suitable for tangibly embodying computer program instructions include, for example, all forms of computer-readable devices, firmware, programmable logic, hardware (e.g., integrated circuit chip; electronic devices; a computer-readable non-volatile storage unit; non- volatile memory, such as semiconductor memory devices, including EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROMs). Any of the foregoing may be supplemented by, or incorporated in, specially-designed ASICs (application-specific integrated circuits) or FPGAs (Field-Programmable Gate Arrays). A computer can generally also receive programs and data from a storage medium such as an internal disk (not shown) or a removable disk. These elements will also be found in a conventional desktop or workstation computer as well as other computers suitable for executing computer programs implementing the methods described herein, which may be used in conjunction with any digital print engine or marking engine, display monitor, or other raster output device capable of producing color or gray scale pixels on paper, film, display screen, or other output medium. A computer may also receive programs and data (including, for example, instructions for storage on non-transitory computer-readable media) from a second computer providing access to the programs via a network transmission line, wireless transmission media, signals propagating through space, radio waves, infrared signals, etc.

Examiner notes that typically it would be advised to add the phrase “non-transitory” to the claim to overcome this 35 USC 101 rejection. However, unless a further amendment is made to the claim, simply adding non-transitory would create a new issue under 35 USC 101 as it would make the claim identical to the parent. Therefore, the office suggests that the claim should read “6. A non-transitory computer-readable medium comprising non-transitory computer-readable instructions tangibly stored on the computer-readable medium, wherein the instructions are executable by at least one processor to perform a method for synchronizing, in a browser state of a web browser application, automatically- generated content and user-generated content to statistically poison analytics of computer network traffic including data associated with the synchronized browser state, the method comprising:” and a further amendment be made to differentiate it from the parent application. 
Clams 7-10 are further rejected as they depend from claim 6 and do not correct the deficiencies of claim 6 and therefore suffer the same deficiencies.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-10 of U.S. Patent No. 11,003,732. Although the claims at issue are not identical, they are not patentably distinct from each other because they broaden the claim by striking the word “non-transitory” from the independent claim.

With respect to claim 6, 
Application - 17/225,607
Patent – 11,003,732
6. A computer-readable medium comprising computer-readable instructions tangibly stored on the computer-readable medium, wherein the instructions are executable by at least one processor to perform a method for synchronizing, in a browser state of a web browser application, automatically- generated content and user-generated content to statistically poison analytics of computer network traffic including data associated with the synchronized browser state, the method comprising:
6. A non-transitory computer-readable medium comprising computer-readable instructions tangibly stored on the non-transitory computer-readable medium, wherein the instructions are executable by at least one processor to perform a method for synchronizing, in a browser state of a web browser application, automatically-generated content and user-generated content to statistically poison analytics of computer network traffic including data associated with the synchronized browser state, the method comprising:
retrieving, by a controller application executing on a first computing device, from a profile database, profile content;
retrieving, by a controller application executing on a first computing device, from a profile database, profile content;
receiving, by a first browser application executing on the first computing device, from the controller application, a first request including automatically-generated content based on the retrieved profile content;
receiving, by a first browser application executing on the first computing device, from the controller application, a first request including automatically-generated content based on the retrieved profile content;
transmitting, by the first browser application, a first network request, the network request including the automatically-generated content;
transmitting, by the first browser application, a first network request, the network request including the automatically-generated content;
synchronizing, by a second browser application executing on the first computing device, a browser state of the second browser application with a browser state of the first browser application;
synchronizing, by a second browser application executing on the first computing device, a browser state of the second browser application with a browser state of the first browser application;
receiving, by the second browser application, a second request including user-generated content; and
receiving, by the second browser application, a second request including user-generated content; and
transmitting, by the second browser application, a second network request including the user-generated content and data from the synchronized browser state.
transmitting, by the second browser application, a second network request including the user-generated content and data from the synchronized browser state.


Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 1 merely broadens the scope of the new independent claims by eliminating the limitation “non-transitory.” 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 
Examiner notes again that if non-transitory was to be added to the claim to overcome the above 101 rejection, a terminal disclaimer would not overcome the rejection without another amendment. 
With respect to Claim 7, the claim corresponds to claim 7 of the parent case.
With respect to Claim 8, the claim corresponds to claim 8 of the parent case.
With respect to Claim 9, the claim corresponds to claim 9 of the parent case.
With respect to Claim 10, the claim corresponds to claim 10 of the parent case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/Primary Examiner, Art Unit 2442